Citation Nr: 1828569	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-35 491A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from October 1995 to March 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for right shoulder type 2 SLAP lesion, multidirectional instability, and rotator interval instability with scar, rated 10 percent. 

The issue of entitlement to a temporary total (convalescence) rating following a reported March 2018 right shoulder surgery has been raised (in an April 2018 statement) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The most recent VA examination to assess the severity of the Veteran's right shoulder disability was in July 2013.  A September 2017 VA treatment record notes reports of worsening pain over the prior year.  In a March 2018 statement, the Veteran's representative asserted that the right shoulder disability has increased in severity since the July 2013 examination, particularly during flare-ups.  In an April 2018 statement, the Veteran reported that he underwent right shoulder surgery at the Loma Linda VA Medical Center (VAMC) on March 19, 2018 (suggesting a worsening of the shoulder disability since the July 2013 examination, and identifying outstanding pertinent evidence).   In light of the allegation (and suggestion) of worsening and the length of the intervening period since he was last examined, a contemporaneous examination to assess the severity of his right shoulder disability is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).     

Pertinent records of both VA and private treatment remain outstanding.  The record shows that the Veteran receives periodic VA treatment for his right shoulder.  The most recent VA treatment record in his file is from October 6, 2017.  The Veteran commenced the first of eight scheduled right shoulder physical therapy sessions in October 2017; records from the final seven sessions are not associated with his file.  Additionally, records of the reported March 2018 VA shoulder surgery at the Loma Linda VAMC are also not associated with his file.  As all outstanding records of evaluations or treatment the Veteran has received for his right shoulder during the evaluation period are pertinent evidence, and because VA treatment records are constructively of record, they must be secured.  The record also reflects that the Veteran has received right shoulder treatment at the Kaiser Permanente Fontana Medical Center, including a 2016 MRI and a recommendation for shoulder surgery.  See July 6, 2017, and August 3, 2017 VA treatment records.  The outstanding pertinent private treatment records must also be sought.      

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete updated (i.e., those not already in the record) clinical records of all VA evaluations or treatment the Veteran has received for his right shoulder since October 2017 (the date of the most recent treatment records associated with the record). 

The AOJ should also ask the Veteran to provide identifying information (and authorizations for VA to obtain records) of all private evaluations or treatment he has received for his right shoulder disability (records of which are not already in the record), including specifically from the Kaiser Permanente Fontana Medical Center.  The AOJ must secure for the record complete clinical records of the evaluations and treatment from all providers identified.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected right shoulder disability.  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies of both shoulder joints in active motion, passive motion, weight-bearing, and non-weight-bearing) should be completed.  The examiner should comment on the frequency of any dislocations and note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  All findings should be described in detail.  The examiner should comment on the impact that the right shoulder disability has on occupational functioning.  

The examiner should include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

